


110 HR 2647 IH: Mental Health and Substance Abuse

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2647
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to improve mental
		  health and substance abuse services for juveniles.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health and Substance Abuse
			 Juvenile Services Improvement Act of 2007.
		2.Mental health
			 services for children, adolescents, and their familiesTitle V of the Public Health Service Act (42
			 U.S.C. 290aa et seq.) is amended by inserting after section 520A the
			 following:
			
				520B.Mental health
				services for children, adolescents, and their families
					(a)In
				generalIn cooperation with the Secretary of Education, the
				Secretary of Health and Human Services shall support either directly or through
				grants, contracts, or cooperative agreements with public entities programs to
				promote mental health among all children, from birth through adolescence, and
				their families and to provide early intervention services to ameliorate
				identified mental health problems in such children.
					(b)Equitable
				distributionThe Secretary shall provide for an equitable
				distribution of grants, contracts, and cooperative agreements by region, to
				include urban, suburban, and rural regions, including Native American
				communities.
					(c)PriorityIn
				awarding grants, contracts, and cooperative agreements under this section, the
				Secretary shall give priority to those applicants who—
						(1)provide a
				comprehensive, community-based, culturally competent and developmentally
				appropriate prevention and early intervention program that provides for the
				identification of early mental health problems and promotes the mental health
				and enhances the resiliency of children from birth through adolescence and of
				their families;
						(2)incorporate
				families, schools, and communities in an integral role in the program;
						(3)coordinate
				behavioral health care services, interventions, and supports in traditional and
				non-traditional settings and provide a continuum of care for children from
				birth through adolescence and for their families;
						(4)provide public
				health education to improve the public’s understanding of healthy emotional
				development;
						(5)provide training,
				technical assistance, consultation, and support for community service
				providers, school personnel, families, and children to promote healthy
				emotional development and enhance resiliency in children from birth through
				adolescence;
						(6)increase the
				resources available to such programs and provide for their sustainability by
				requiring a commitment on the part of local communities in which the programs
				provide services;
						(7)provide for the
				evaluation of programs operating under this section to ensure that they are
				providing intended services in an efficient and effective manner; and
						(8)provide
				school-based mental health assessment and treatment services conducted by a
				mental health professional (who may be a school counselor, school nurse, school
				psychologist, clinical psychologist, or school social worker) in public
				elementary or secondary schools.
						(d)Matching
				requirementA condition for an award under subsection (a) is that
				the entity involved agrees that the entity will, with respect to the costs to
				be incurred by the entity in carrying out the purpose described in such
				subsection, make available (directly or through donations from public or
				private entities) non-Federal contributions toward such costs in an amount that
				is not less than $1 for each $3 of Federal funds provided in the award.
					(e)Durations of
				grantsWith respect to an award under subsection (a), the period
				during which payments under such award are made to the recipient may not exceed
				5 years.
					(f)EvaluationThe
				Secretary shall ensure that entities receiving awards under subsection (a)
				carry out an evaluation of the project, including an evaluation of the
				effectiveness of program strategies, and short, intermediate, and long-term
				outcomes including the program’s overall impact on strengthening families with
				young children and creating environments in home, school, and community
				settings that promote healthy emotional development and reduce incipient mental
				health and substance abuse problems. Local educational agencies receiving such
				awards shall ensure that the schools receiving these funds maintain an average
				ratio of one certified or licensed—
						(1)school counselor
				for every 150 students;
						(2)school nurse for
				every 350 students;
						(3)school
				psychologist for every 500 students; and
						(4)school social
				worker for every 400 students.
						(g)DefinitionsFor
				purposes of this section:
						(1)The term
				mental health means a state of successful performance of mental
				function, resulting in productive activities, fulfilling relationships with
				other people, and the ability to adapt to change and cope with
				adversity.
						(2)The term
				mental illness refers to all diagnosable mental disorders (health
				conditions characterized by alterations in thinking, mood, or behavior or some
				combination thereof) associated with distress or impaired functioning or
				both.
						(3)The term
				mental health problem refers to symptoms of insufficient intensity
				or duration to meet the criteria for any mental disorder.
						(4)(A)The term mental
				health professional refers to a qualified counselor, nurse,
				psychologist, or social worker.
							(B)The terms school
				counselor, school nurse, school psychologist,
				and school social worker mean an individual who possesses
				licensure or certification in the State involved, and who meets professional
				standards for practice in schools and related settings, as a school counselor,
				school nurse, school psychologist, or school social worker,
				respectively.
							(5)The term
				public entity means any State, any political subdivision of a
				State, including any local educational agency, and any Indian tribe or tribal
				organization (as defined in section 4(b) and section 4(c) of the Indian
				Self-Determination and Education Assistance Act).
						(h)Authorization of
				appropriationThere are authorized to be appropriated to carry
				out this section $300,000,000 for fiscal year 2008 and such sums as are
				necessary for each of fiscal years 2009 and 2010. These funds are authorized to
				be used to carry out the provisions of this section and cannot be utilized to
				supplement or supplant funding provided for other mental health services
				programs.
					.
		3.Initiative for
			 comprehensive, intersystem mental health and substance abuse treatment programs
			 for juvenilesSubpart 3 of
			 part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.)
			 is amended by adding at the end the following:
			
				520KInitiative for
				comprehensive, intersystem mental health and substance abuse treatment programs
				for juveniles
					(a)In
				generalThe Attorney General of the United States and the
				Secretary, acting through the Director of the Center for Mental Health
				Services, shall award competitive grants to eligible entities for programs that
				address the service needs of juveniles, including juveniles with serious mental
				illnesses, by requiring the State or local juvenile justice system, the mental
				health system, and the substance abuse treatment system to work collaboratively
				to ensure—
						(1)the appropriate
				diversion of such juveniles from incarceration;
						(2)the provision of
				appropriate mental health and substance abuse services as an alternative to
				incarceration, including for those juveniles on probation or parole; and
						(3)the provision of
				follow-up services for juveniles who are discharged from the juvenile justice
				system.
						(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
						(1)be a State or
				local juvenile justice agency, mental health agency, or substance abuse agency
				(including community diversion programs);
						(2)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require, including—
							(A)an assurance that
				the applicant has the consent of all entities described in paragraph (1) in
				carrying out and coordinating activities under the grant; and
							(B)with respect to
				services for juveniles, an assurance that the applicant has collaborated with
				the State or local educational agency and the State or local welfare agency in
				carrying out and coordinating activities under the grant;
							(3)be given priority
				if the entity submits its application jointly with juvenile justice and
				substance abuse or mental health agencies; and
						(4)ensure that funds
				from non-Federal sources are available to match amounts provided under the
				grant in an amount that is not less than—
							(A)with respect to
				the first 3 years under the grant, 10 percent of the amount provided under the
				grant; and
							(B)with respect to the
				fourth and fifth years under the grant, 30 percent of the amount provided under
				the grant.
							(c)Use of
				funds
						(1)Initial
				yearAn entity that receives a grant under this section shall, in
				the first fiscal year in which amounts are provided under the grant, use such
				amounts to develop a collaborative plan—
							(A)describing how the
				entity will institute a system to provide intensive community services—
								(i)to
				prevent high-risk juveniles from coming in contact with the justice system;
				and
								(ii)to meet the
				mental health and substance abuse treatment needs of juveniles on probation or
				recently discharged from the justice system; and
								(B)providing for the
				exchange by agencies of information to enhance the provision of mental health
				or substance abuse services to juveniles.
							(2)Second through
				fifth yearsWith respect to the second through fifth fiscal years
				in which amounts are provided under the grant, the grantee shall use amounts
				provided under the grant—
							(A)to furnish
				services, such as assertive community treatment, wrap-around services for
				juveniles, multisystemic therapy, outreach, integrated mental health and
				substance abuse treatment, case management, health care, education and job
				training, assistance in securing stable housing, finding a job or obtaining
				income support, other benefits, access to appropriate school-based services,
				transitional and independent living services, mentoring programs, home-based
				services, and provision of appropriate after-school and summer
				programming;
							(B)to establish a
				network of boundary spanners to conduct regular meetings with judges, provide
				liaison with mental health and substance abuse workers, share and distribute
				information, and coordinate with mental health and substance abuse treatment
				providers and probation or parole officers concerning provision of appropriate
				mental health and drug and alcohol addiction services for individuals on
				probation or parole;
							(C)to provide
				cross-system training among police, corrections, and mental health and
				substance abuse providers with the purpose of enhancing collaboration and the
				effectiveness of all systems;
							(D)to provide
				coordinated and effective after-care programs for juveniles with emotional or
				mental disorders who are discharged from jail, prison, or juvenile
				facilities;
							(E)to purchase
				technical assistance to achieve the grant project’s goals; and
							(F)to furnish
				services, to train personnel in collaborative approaches, and to enhance
				intersystem collaboration.
							(3)DefinitionIn
				paragraph (2)(B), the term boundary spanners means professionals
				who act as case managers for juveniles with mental disorders and substance
				abuse addictions, within both justice agency facilities and community mental
				health programs and who have full authority from both systems to act as problem
				solvers and advocates on behalf of individuals targeted for service under this
				program.
						(d)Area served by
				the projectAn entity receiving a grant under this section shall
				conduct activities under the grant to serve at least a single political
				jurisdiction.
					(e)Authorization of
				appropriationsFor each of fiscal years 2008 through 2013, there
				is authorized to be appropriated an amount equal to 10 percent of the amount
				appropriated under section 1935(a) for the respective fiscal
				year.
					.
		4.Funding for
			 emergency mental health and substance abuse services for children directly
			 affected by public health emergencies
			(a)In
			 generalSection 501(m) of the
			 Public Health Service Act (42 U.S.C. 290aa(m)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 2.5 percent and inserting 5 percent; and
					(B)by striking
			 paragraph (2) and inserting paragraphs (2) and
			 (3);
					(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(3)by inserting after
			 paragraph (1), the following:
					
						(2)ConditionA condition of paragraph (1) is that 2.5
				percent of the funds subject to paragraph (1) may only be available for the
				provision of emergency mental health and substance abuse treatment and
				prevention services to children who are directly affected by public health
				emergencies, including diseases or disorders that present such emergencies,
				natural disasters, major transportation accidents, technological disasters, and
				disasters resulting from
				terrorism.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to grants
			 provided on or after January 1, 2008.
			5.Crisis response
			 grants to address children’s needsTitle III of the Public Health Service Act
			 is amended by inserting after section 319M (42 U.S.C. 247d–7d) the
			 following:
			
				319N.Crisis
				response grants to address children’s needs
					(a)In
				generalThe Secretary may award grants to eligible entities
				described in subsection (b) to enable such entities to increase the
				coordination and development of disaster preparedness efforts relating to the
				needs of children.
					(b)EligibilityTo
				be an eligible entity under this subsection, an entity shall—
						(1)be a State,
				political subdivision of a State, a consortium of 2 or more States or political
				subdivisions of States, a public or private non-profit agency or organization,
				or other organization that serves children as determined appropriate by the
				Secretary; and
						(2)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
						(c)Use of
				fundsAn entity shall use amounts received under a grant under
				this section to carry out activities for the coordination and development of
				disaster preparedness efforts relating to the physical- and health-related
				needs of children.
					(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this section for fiscal year
				2008.
					.
		
